 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JAMILAH BOBO,                                           Case No.: 2:16-cv-02911-APG-CWH

 4          Plaintiff                                 Order Vacating Trial and Setting Deadline
                                                            to File Stipulation to Dismiss
 5 v.

 6 CLARK COUNTY COLLECTION
   SERVICE, LLC,
 7
        Defendant
 8

 9         In light of the parties’ notice of settlement (ECF No. 120),

10         IT IS ORDERED that the calendar call set for November 27, 2018, the trial set for

11 December 3, 2018, and all related deadlines are VACATED.

12         IT IS FURTHER ORDERED that the parties shall file a stipulation to dismiss or a status

13 report regarding settlement by January 18, 2019.

14         DATED this 20th day of November, 2018.

15

16
                                                         ANDREW P. GORDON
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23
